Citation Nr: 0840474	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for vision 
impairment, left eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1982 to August 
2002, including in the Southwest Asia theater of operations 
during the Persian Gulf War. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., in March 2006 
and August 2007.  

As indicated in its August 2007 Remand, in a written 
statement received at the RO in February 2007, the veteran 
raised what could be construed as a claim to reopen a 
previously denied claim of entitlement to service connection 
for erectile dysfunction.  The Board again refers this matter 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Since discharge, the veteran's left eye disability has 
manifested as retinal pigment mottling, attributed to macular 
degeneration, and resulted in wavy, corrected visual acuity 
of, at worst, 20/70.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for vision 
impairment, left eye, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.84a, Diagnostic Codes 6009, 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The Court 
further held that, if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide the claimant at least general 
notice of that requirement.  The Court additionally held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must list examples of the 
types of medical and lay evidence the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Such 
evidence includes competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated in April 2002 and April 2006, the 
first sent before initially deciding that claim in a rating 
decision dated September 2002.  Such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the notice letters, the RO acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  As well, 
the RO provided the veteran all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had requested and/or received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identify the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claim, including 
service medical records and post-service treatment records.  
Since then, the veteran has not indicated that there are any 
other records to secure in support of his claim.  

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
examinations, during which examiners addressed the severity 
of the veteran's left eye disability.  After the first 
examination, the veteran asserted that the report of that 
examination was inadequate for rating purposes, not based on 
a review of the claims file, and not sufficiently 
comprehensive.  The Board thus instructed the RO to afford 
the veteran two additional VA examinations.  Since then, the 
veteran has not asserted that the reports of the second and 
third examinations are inadequate to decide this claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to a higher initial evaluation 
for his service-connected left eye disability.  He asserts 
that the evaluation initially assigned this disability does 
not accurately reflect the severity of his left eye 
symptomatology, which includes sensitivity to bright light, 
impaired and blurred vision, difficulty focusing, pain and an 
inability to use his left eye without the help of his right 
eye.  He contends that he cannot read or see the standard eye 
chart using his left eye.  He takes issue with a finding that 
he has corrected visual acuity of 20/40 in that eye because 
it is based on a reading of an eye chart using both eyes.  He 
points out that, when using both eyes, the stronger eye works 
harder to overcompensate for the weaker eye.  Allegedly, his 
actual corrected visual acuity is 20/1000 when reading such 
chart with his left eye only. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has rated the veteran's left eye disability as 
noncompensably (0 percent) disabling pursuant to DCs 6009 and 
6079.  

DC 6009 provides that an unhealed injury of an eye, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum evaluation of 10 percent is to be assigned during 
active pathology.  38 C.F.R. § 4.84a, DC 6009 (2007).  

In evaluating impairment of central visual acuity, a 0 
percent evaluation is assignable for vision in one eye of 
20/40 and in the other eye of 20/40.  A 10 percent evaluation 
is assignable for vision in one eye of 20/50 and in the other 
eye of 20/40 or 20/50.  38 C.F.R. § 4.84a, DCs 6078, 6079, 
Table V (2007).  A 20 percent evaluation is assignable for 
vision in one eye of 20/70 or 20/100 and in the other eye of 
20/50.  38 C.F.R. § 4.84a, DC 6078, Table V (2007).  

In evaluating impairment of field loss, a 10 percent 
evaluation is assignable for concentric contraction of the 
visual field, unilateral, to 60 degrees, but not to 
45 degrees (or rate as 20/50 (6/15)), to 45 degrees, but not 
to 30 degrees (or rate as 20/70 (6/21)), or to 30 degrees, 
but not to 15 degrees (or rate as 20/100 (6/30)).  38 C.F.R. 
§ 4.84a, DC 6080 (2007).  A 20 percent evaluation is 
assignable for concentric contraction of the visual field, 
unilateral, to 15 degrees, but not to 5 degrees.  38 C.F.R. § 
4.84a, DC 6080.

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left eye 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation.  

During active service, the veteran reported eye complaints, 
including difficulty focusing and irritation.  Medical 
professionals consistently noted that the veteran needed 
glasses.  During multiple routine eye evaluations conducted 
from April 1983 to March 1994, examiners noted that the 
veteran had unaided distant visual acuity of, at worst, 
20/100 and unaided near visual acuity of, at worst, 20/120.  
The veteran reported that he had a lazy eye and last wore 
glasses in 1976.  During periodic physicals conducted in 
December 1988 and August 1993, examiners noted that the 
veteran had uncorrected distant visual acuity of 20/100 and 
20/200 in the left eye.  During routine eye evaluations 
conducted from March 1989 to August 2001, examiners noted 
that the veteran had unaided distant visual acuity of, at 
worst, 20/150 and unaided near visual acuity of, at worst, 
20/70.  During the August 2001 eye evaluation, the examiner 
issued the veteran a prescription for glasses.  During 
Medical Board proceedings conducted in September 2001, an 
examiner noted that the veteran had uncorrected distant and 
near visual acuity of 20/200 and 20/100, respectively, in the 
left eye.  In May 2002, the veteran reported slightly 
decreased vision secondary to a 1983 trauma, when he was 
sprayed in the left eye by a fire hose.   

Following discharge until as recently as July 2008, the 
veteran continued to receive treatment for eye complaints, 
including decreased near vision.  During treatment visits, 
medical professionals noted visual acuity of 20/70, 
corrected, on the left and of 20/20 on the right.  They also 
noted refractive error and astigmatism and decreased depth 
perception secondary to the in-service fire hose injury.

The veteran also underwent VA examinations of his eye, during 
which medical professionals discussed the severity of the 
veteran's left eye disability.  For instance, in May 2002, 
during a VA examination, the veteran reported a throbbing and 
dry left eye.  He indicated that he had been wearing glasses, 
albeit infrequently, since August 2001.  The examiner noted 
that the veteran had visual acuity of 20/40 on the left and 
of 20/20 on the right, corrected, and intraretinal hard 
yellow exudate.  The examiner diagnosed amblyopia.  

In September 2006, during another VA examination, the veteran 
reported decreased, wavy vision in his left eye.  The 
examiner noted visual acuity of 20/40 on the left and of 
20/20 on the right eye, corrected, retinal pigment epithelium 
mottling, and contraction ranging from 42 degrees to 83 
degrees in multiple fields of vision.  The examiner diagnosed 
macular degeneration of the left eye and indicated that that 
accounted for the wavy and decreased vision.  He concluded 
that the vision was adequate for sedentary work.  He based 
this conclusion on the fact that the veteran passed his 
driver's license vision test and read normal print.  

According to this evidence, since the veteran's discharge 
from service, the veteran's left eye disability has 
manifested as retinal pigment mottling, attributed to macular 
degeneration, and resulted in wavy, corrected visual acuity 
of, at worst, 20/70 and unratable impairment of field vision.  
This degree of eye disability is contemplated in the 0 
percent evaluation initially assigned such disability.  There 
is no evidence of record indicating that, at any time since 
the veteran's discharge from service, the veteran has had 
decreased visual acuity in his right eye, which would warrant 
the assignment of a higher initial evaluation under one of 
the previously noted DCs.  Moreover, the veteran did not 
report pain, rest-requirements, or episodic incapacity 
secondary to his left eye disability, which would also 
warrant the assignment of a higher initial evaluation.  The 
most recent VA examiner indicated that the veteran's left eye 
disability does not interfere with sedentary work, or hinder 
the veteran from driving and reading.  

Based on the foregoing finding, the Board concludes that the 
criteria for a higher initial evaluation for a left eye 
disability are not met.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and 
that the veteran may be awarded a different evaluation in the 
future should his left eye disability pictures change.  38 
C.F.R. § 4.1.  At present, however, the above noted 
evaluation is the most appropriate given the medical evidence 
of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine; however, given that the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.    


ORDER

An initial compensable evaluation for vision impairment, left 
eye, is denied.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


